DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/151,035 filed 10/03/2018 and Amendment filed 08/03/2021.
Claims 1-5, 7-12, 14-19, 21 remain pending in the Application. Claims 6, 13, 20 have been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/03/2021, with respect to Claims 1-5, 7-12, 14-19, 21 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-5, 7-12, 14-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Arguments/Amendments filed 08/03/2021 (Remarks, Pages 6, 7) the prior art of record dos not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: converting the time-series data from a parameter-specific and measurement unit- specific space comprising a first number of dimensions into a parameter-agnostic and measurement unit-agnostic space comprising a second number of dimensions to produce converted data; determining, based on the converted data, predictive information about a quality of the silicon wafer among all limitations of claims 1, 8, 15 as currently written.


Conclusion
7.	The closes Prior art Smith et al. (US Patent 6,965,895) discloses A method for data mining information obtained in an integrated circuit fabrication factory ("fab") (abstract); including ASP Data Transfer module 3010, which is a data gathering process or module that obtains different types of data from any one of a number of different types of data sources in a fab such as, for example, and without limitation: (a) Lot Equipment History data from an MES ("Management Execution System"); (b) data from an Equipment Interface data source; (c) Processing Tool Recipes and Processing Tool test programs from fab-provided data sources; (col. 9, ll.22-30), and including Data Conversion module 3020 entails the use of a generic set of translators in accordance with any one of a number of methods that are well known to those of ordinary skill in the art that convert raw data files into "well formatted" industry agnostic files (i.e., the data formats are "commonized" so that only a few formats are used no matter how many data formats into which the data may be converted) (col. 10, ll.33-39), but lacks converting the time-series data from a parameter-specific and measurement unit- specific space comprising a first number of dimensions into a parameter-agnostic and measurement unit-agnostic space comprising a second number of dimensions to produce converted data; determining, based on the converted data, predictive information about a quality of 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
08/11/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851